••
                   WRIT OF HABEAS CORPUS


                    CERTIFIED COPIES OF


                   POST CONVICTION




FROM:               I 79TH DISTRICT COURT


                                              RECEI_VED ~~~,.
                              OF            CO'Jffr OF CRFMINF.!_ ~PP&lS
                                                   MAY 12 2015

                   HARRIS COUNTY, TEXAS       Ab84 Acosta, Clerk



                    ETHAN WAYNE HORTON


                          APPLICANT



                              vs.


                     THE STATE OF TEXAS


                         RESPONDENT




PAGE I OF I                                          REV.   01-02-04
                                 INDEX
                                                                         PAGE


    DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER

    STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING              2
    AFFIDAVIT

    LETTER TO APPLICANT                                                   7

    CERTIFICATE OF THE CLERK                                              8




                                                                 \




PAGE I OF I                                              REV: 01-02-04
Belinda Hill                                                                       Criminal Justice Center
Interim First Assistant                                                            1201 Franklin, Suite 600
                                                                                 Houston, Texas 77002-1901



                          HARRIS COUNTY DISTRICT ATTORNEY
                                           MIKE ANDERSON


                                              April 13, 2013


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte ETHAN WAYNE HORTON
                                                  No. 1087158-B in the 179th
                                                  District Court of Harris County, Texas
                                                  Filing date: 02-14-13


     Date copy of writ delivered to District Attorney's Basket:   APR 1 5 Z013
     By: Leslie Garcia


     Dear Sir:

     I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
     writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
     Therefore, I waive service by certified mail as provided therein.

    I understand that I have 15 days from the date received to answer.

                                                          Sincerely,



         APR 1 5 2013
     Date Received
.. .,

        EX PARTE                                         §           IN THE 179th DISTRICT COURT

                                                         §           OF

                                                         §           HARRIS COUNTY, T EX A S
               Applicant


                           STATE'S PROPOSED ORDER DESIGNATING ISSUES
                                     AND FOR FILING AFFIDAVIT

                Having considered the application for writ of habeas corpus in the above-captioned cause

        and the State's original answer, the Court finds that the issues of whether the applicant was denied

        effective assistance of counsel and whether the applicant's plea was voluntary still need to be

        resolved in the present case.

               Therefore, pursuant to Article 11.07, §3(d), this Court will resolve the above-cited issue

        and then enter findings of fact.

                To assist the Court in resolving these factual issues, counsel Susan Jacobsen Perret is

        ORDERED to file an affidavit summarizing his actions as counsel for the applicant in the

        primary case, cause number 1087158, and specifically responding to the following:

                1. Please summarize the discussion(s) Perret had with the applicant regarding whether
                   there was sufficient evidence to support a aggravated robbery conviction and any
                   advice given concerning whether to go to trial or plead guilty. Please include the
                   number and nature of any and all "offers from the State" conveyed to the applicant,
                   including, but not limited to, any reductions, enhancements, and/or enhancement
                   abandonments discussed, if applicable.

                2. The applicant claims, " ... his trial attorney, Susan Jacobsen Perret, had ex parte
                   communication with defendants mother, where she by third party coercion and
                   manipulative lawyer tatics, told defendants mother if he did not take a 20 year plea, he
                   would receive a life sentence;" and that "Attorney Perret went further on to persuade
                   the appellants mother saying "mom, 111ake him take the twenty."[sic]. Please respond.

                3. Please describe the manner and the degree to which Perret reviewed the plea papers
                   and admonishments with the applicant; if Perret does not have independent recollection
                   of the event, please state what Perret's usual and customary practice was and also state



                            ~ Ci q
                                                                          RECORDER'S MEMORANDUM
                            J   qqq                                       This instrument is o.f poor quail~
                                           whether Perret has any reason to believe that Perret varied_ from that practice in this
   particular case.

4. Please state whether Perret believes the applicant's plea was knowingly and
   voluntarily entered.

5. Please state whether Perret believed the applicant's guilty plea to be adequately
   supported by the evidence.

6. According to the applicant, the State never recovered the deadly weapon in the instant
   cause. Please explain how the absence of the deadly weapon would have affected
   trial and whether Perret discussed that information with the applicant. Please also
   explain whether Perret believed the information about the deadly weapon could be
   excluded, in light of no deadly weapon being recovered.




                                        2
       Susan Jacobsen Perret is ordered to file her affidavit with the Post-Conviction Writs

Division of the District Clerk's Office, 1201 Franklin, Third Floor, Houston, Texas 77002,

within THIRTY DAYS of the signing of this Order.

       The Clerk of the Court is ORDERED to send a copy of this Order to the applicant and to

the State, and to serve copies of this Order, the State's Answer and the Original Application to:

       Ms. Susan Jacobsen Perret
       P.O. Box 2522
       Houston, Texas 77252-2522

       When the affidavit of Susan Jacobsen Perret is received, the Clerk is ORDERED to send a

copy of said affidavit to the applicant, Ethan Wayne Marcus Horton, #1459524- Coffield Unit,

2661 FM 2034, Tennessee Colony, Texas 75884; and a copy to Counsel for the State, Eva Flores,

1201 Franklin, Suite 600, Houston, Texas 77002.

       The Clerk of the Court is ORDERED NOT to transmit at this time any documents in the

above-styled case to the·Court of Criminal Appeals until further ordered by this Court.



By the following signature, the Court adopts the State's Proposed Order for Filing Affidavit

                                  in cause number 1087158-B.


                                                       APR 2 2 20Jll




                                                  3
                                                 CHRIS DANIEL
                                     HARRIS COUNTY DISTRICT CLERK


April23, 2013

MIKE ANDERSON
DISTRICT ATTORNEY
HARRIS COUNTY, TEXAS


To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 1087158-B in the I 79th District Court.

0     State's Original Answer Filed

0     Affidavit

0     Court Order Dated

~ Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D. Respondent's Proposed Findings of Fact and Order
0     Other




lag

Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
AFFIDAVIT




              1201   FRANKLIN   •   P.O.   BOX   4651 •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577

PAGE I OF I                                                                                         REV: 01-02-04
                                                                                                         :101t'11ilt'1!i0~
..
                                             CHRIS DANIEL
                                        HARRIS COUNTY DISTRICT CLERK




      April23, 2013

     SUSAN JACOBSEN PERRET
     ATTORNEY AT LAW
     P.O. BOX 2522
     HOUSTON, TEXAS 77252-2522

     RE:      ETHAN WAYNE HORTON
              CAUSE #1087158-B
              179TH DISTRICT COURT

     Dear Madam:

     Enclosed herewith please find a copy of the Court's Order wherein the court orders that
     SUSAN JACOBSEN PERRET, Attorney at Law, file an affidavit in response to
     allegations made in the petition for post conviction writ of habeas corpus in the above
     numbered and styled cause.




                        Deputy
                        Trial
                        District Clerk's Office

     Enclosure: Respondent's Proposed Order Designating Issues and Order for Filing
     Affidavit, Respondent's Original Answer, Application for Writ of Habeas Corpus

     CC:      Kelly Reyes




                   1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON, TEXAS   77210-4651 • (888) 545-5577


     PAGE I OF I                                                                                    'REV.   01-02-04
                                           CHRIS DANIEL
                                    HARRIS COUNTY DISTRICT CLERK



April 23, 2013

ETHAN WAYNE HORTON
#1459524 COFFIELD UNIT
2661 FM 2034
TENNESSEE COLONY, TEXAS 75884

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ -filed in
cause number 1087158-B in the I 79th District Court.

D    State's Original Answer Filed

D    Affidavit

D    Court Order Dated

C8J Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.
D    Respondent's Proposed Findings of Fact and Order

D    Other




Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
AFFIDAVIT




              1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON, TEXAS   77210-4651 • {888) 545-5577

PAGE I OF I                                                                                     REv: 01-02-04
                           CERTIFICATE OF THE CLERK

                              APPLICANT IN CUSTODY


THE STATE OF TEXAS                           { IN THE 179th DISTRICT COURT

COUNTY OF HARRIS                             { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing   B    pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 108715 8-B · including

certified copies as requested from Court Order (entered on the 8TH   day of APRIL,

A.D., 2015) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant EATHAN WAYNE HORTON is in the custody of the

Texas Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court at Houston, Texas, on this the 5TH day of

MAY, 2015.




PAGEl OF)                                                                     REV.   01-02-04
                                                                                :J0li7il~~B